Citation Nr: 1741361	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for postoperative residuals of a mycobacterial avium-intracellulare infection of the right lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to May 1965.  Service records show that the Veteran was stationed at Marine Corps Base Camp Lejeune from October 1961 to February 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was certified to the Board by the RO in Louisville, Kentucky.

The Veteran was afforded a hearing in October 2011.  A transcript of that proceeding is of record.  In July 2017, the Veteran was notified that the Veterans Law Judge who conducted the October 2011 hearing was no longer with the Board, and in August 2017, the Veteran waived his right to a new hearing before a different Veterans Law Judge.

In July 2012 the Board remanded the case for additional evidentiary development, to include obtaining a VA medical opinion addressing the etiology of the claimed condition. In a September 2016 decision, the Board denied entitlement to service connection for postoperative residuals of a mycobacterial avium-intracellulare infection of the right lung. In April 2017, the Court vacated the Board's September 2016 decision granting a Joint Motion for Remand. 

A review of the record reveals that in August 2017 the appellant raised claims to reopen the issues of entitlement to service connection for postoperative residuals of a gastric ulcer and chronic obstructive pulmonary disease, both secondary to exposure to Camp Lejeune contaminated water.  Additionally, in August 2017 he raised claims of entitlement to service connection for a heart disorder, to include surgical residuals of coronary bypass; postoperative residuals of carotid artery stent placement; postoperative residuals of a peripheral artery bypass; and postoperative residuals of a hernia, each claimed as secondary to exposure to Camp Lejeune contaminated water.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his mycobacterial avium-intracellulare infection of the right lung was caused by exposure to certain contaminants through the water at Camp Lejeune during his active duty service. 

In its September 2016 decision, the Board relied, in part, on the findings in a May 2015 VA medical opinion finding that it was less likely than not that the claimant's mycobacterial avium-intracellulare infection was caused by the claimed inservice injury, event or illness.  Notably, that opinion noted that "drinking small amounts of trichloroethylene for long periods may cause ... impaired immune system function." (Emphasis added).  Further, that opinion noted that mycobacterium avium complex lung disease occurs rarely in immunocompetent hosts. Significantly, despite his own findings the May 2015 examiner did not reconcile his negative nexus opinion with the fact that the Veteran had served and was exposed to contaminated drinking water at Camp Lejeune for 16 months.  Further, the examiner did not comment on an undated Oklahoma State Department of Health factsheet, received in January 2010, which noted that mycobacterial disease occurs "frequently" in persons with damaged immune systems.  

The parties thus agreed that "on remand, the Board must ensure that an adequate VA medical opinion is obtained that specifically addresses whether [a]ppellant's immune system was impaired by consuming [Camp Lejeune contaminated water] and, if so, whether that impairment contributed to his [mycobacterial avium-intracellulare] infection." As such, the Board finds that remand is warranted in order to obtain a medical opinion which adequately addresses the aforementioned issues. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Additionally, the parties found that the May 2015 VA opinion failed to comply with the July 2012 remand instructions. In this regard, the parties noted that the July 2012 Board remand directed that the VA medical opinion should address the November and December 2011 statements provided by the Veteran's private physicians. The May 2015 VA opinion addressed the December 2011 private opinion, but did not address the November 2011 private opinion. Thus the parties agreed that the Board did not provide an adequate statement of reasons or bases to support its finding of substantial compliance with the July 2012 remand instructions. Thus, on remand, the VA examiner must address the November 2011 private medical opinion in compliance with the July 2012 remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).

The parties noted that at the February 2011 Board hearing, and in a July 2012 letter, the Veteran reported that his physician told him that it was more likely than not that his disorder was caused by the claimed in-service exposure. The parties agreed that the Board's statement of reasons or bases was inadequate in that it failed to address this potentially favorable evidence. On remand, the VA examiner must additionally comment on the Veteran's reports of a positive medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish the appellant's VBMS and Virtual VA files to a physician who specializes in environmental health.  An in-person examination should be scheduled if, and only if, the reviewing physician deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the specialist physician is to specifically address the following question:
 
Is it at least as likely as not (50 percent probability or greater) that a mycobacterial avium-intracellulare infection of the right lung was incurred in or is otherwise related to the Veteran's period of active-duty service, to include due to his 16 month exposure period at Camp Lejeune to contaminated water, and to include due to impaired immune function resulting from such exposure?
 
In connection with the foregoing, the physician is to specifically discuss the following evidence: 

a) The Veteran's report at his February 2011 Board hearing that his lung surgeon told him that he had picked up the germ "maybe 20, 30 years prior" and that it had remained dormant, and that the claimed condition was "more likely than not" related to his active-duty service.

b) The Veteran's July 2012 correspondence that his pulmonologist, Dr. U. opined that it was more likely than not that the "germ was picked up at Camp Lejeune." 

c) The November 2011 letter from Dr. R. who observed that mycobacterial avium-intracellulare infections "seem to be associated with prolonged exposure to certain contaminated water and soils", and that he understood the Veteran's "concern that this contaminated water exposure could have been a risk and reason for his acquisition and infection with [mycobacterial avium-intracellulare]." 

d) The December 2011 letter from Dr. J. who opined that it was "more likely than not" that the claimed disorder "could have occurred at Camp Lejeune" while the Veteran was serving on active duty.

e) The undated Oklahoma State Department of Health "fact sheet," received January 2010, which stated that nontuberculous mycobacteria disease occurs frequently in persons who ... have a damaged immune system. 

f) The May 2015 request for examination which cited to information from the Chemical Abstract Services stating that "drinking small amounts of trichloroethylene for long periods may cause ... impaired immune system function."
 
If any requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

2. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This includes securing addendum opinions from any physician who wishes to provide greater reasoning and additional explanation as to why they find the appellant's mycobacterial avium-intracellulare infection to be related to service. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



